DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/957,250 filed on 03/31/2020. Amendments filed on 05/09/2022 has been acknowledged and accepted. Claims 1-3, and 5-20 are pending. Applicant’s election of Species 1 in the reply filed on 01/05/2022 has been treated as an election without traverse (MPEP § 818.01 (a)). Claims 8 and 19 have been withdrawn by the applicant and claims 7 and 18 have been withdrawn by the examiner
Priority
There is no foreign priority, however, application no PCT/EP2018/085421 is filed on 12/18/2018 (along with provisional applications no PRO 62599980, filed on 12/18/2017).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pritchard (US 9453564 B1) (hereinafter “Pritchard”).
Regarding claim 11, Pritchard teaches an electric axle (10, fig. 1-2) assembly comprising: 
an electric motor (21) having an output shaft (40); 
a two stage gear train (e.g. 15, 17) coupled with the output shaft, the two stage gear train including two reduction gears (15, 17); 
a differential (20); 
a hollow differential input shaft (e.g. 54, 60) splined (col. 3, line 22-40) with the differential wherein the hollow differential input shaft supports driven gears (e.g. 52, 82, 84) that rotate independently (see col. 3, line 22) relative to the hollow differential input shaft and including a sliding dog clutch (19) splined to the hollow differential input shaft selectively engaging the driven gears or maintaining a neutral position wherein the electric motor (21) and gear train (e.g. 15, 17) are disconnected from the differential (20). (see col. 1, line 58-67, col. 2, line 1-5, col. 4, line 37-end, col. 5, line 1-63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 9, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 9453564 B1) (hereinafter “Pritchard”) in view of in view of Kazu et al. (JP 2017161000 A)(hereinafter “Kazu”) (English translation relied upon) and further in view of Wetrich et al. (US 4318305 A)(hereinafter “Wetrich”). 

Regarding claims 1, Pritchard discloses an electric axle (10, fig. 1-2) assembly comprising: 
an electric motor (21) having an output shaft (40); 
a two stage gear train (e.g. 15, 17) coupled with the output shaft, the two stage gear train including two reduction gears (15, 17); 
a differential (20); 
a hollow differential input shaft (e.g. 54, 58, 60) splined (col. 3, line 38-40) with the differential.
However, Pritchard fails to disclose the motor output shaft is hollow and wherein the differential input shaft is supported by a bearing nested in the hollow output shaft. Pritchard further discloses the torque transfer element 52 may freely rotate on the hollow differential input shaft 54. (see col. 3, line 22-23)
Kazu discloses motor type power unit (fig. 1-4) wherein the output shaft (28) of electric motor (11) is hollow and includes a drive gear (37) formed thereon so that the output shaft of differential gear can be disposed inside the rotor shaft and make the design compact vertically.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard by employing the motor on hollow shaft 52 as taught by Kazu so that the design will be more compact and less weight.  
As modified, the electric axle would have the motor fixed to the element 52 which is a hollow shaft.
Wetrich teaches a synchronized transmission (fig. 2A) wherein the differential input shaft (170) is supported by a bearing (e.g. 176 and 174) nested in the hollow output shaft (170) shaft so that the input shaft and hollow output shaft can rotate independently. (see col. 7, line 40-45)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard/Kazu to employ the bearing between the hollow output shaft 52 and the differential input shaft 54 as taught by Wetrich so that the input shaft and hollow output shaft can rotate independently. 
As modified, the electric axle would have the differential input shaft is supported by a bearing nested in the hollow output shaft.
Regarding claim 2, Pritchard /Kazu/ Wetrich teaches the electric axle of claim 1, Pritchard further discloses wherein the hollow differential input shaft supports driven gears (e.g. 52, 82, 84) that rotate independently relative to the hollow differential input shaft and including a sliding dog clutch (19) splined to the hollow differential input shaft selectively engaging the driven gears or maintaining a neutral position wherein the electric motor (21) and gear train (e.g. 15, 17) are disconnected from the differential (20). ). (see col. 1, line 58-67, col. 2, line 1-5, col. 4, line 37-end, col. 5, line 1-63)
Regarding claim 3, Pritchard /Kazu/ Wetrich teaches the electric axle of claim 1, Pritchard further discloses wherein a drive gear (46) is formed on the output shaft, but fails to disclose wherein the output shaft is hollow.
Regarding claim 5, Pritchard /Kazu/ Wetrich teaches the electric axle of claim 3, Pritchard further discloses further including half shafts (e.g. 36, 34)  linked to the differential (20) , one of the half shafts (36) passing through the hollow differential input shaft, but fails to disclose one of the half shafts (36) passing through the hollow output shaft.So who teaches the missing features?
Regarding claim 6 and 8, Pritchard /Kazu/ Wetrich teaches all the elements of the electric axle of claim 1, Kazu further teaches wherein the two stage gear train (e.g. 12, 34, 35, 36) includes at least one counter shaft (33) positioned parallel to the output shaft (22), the counter shaft including a driven gear (34) and the two reduction gears (35, 36) fixed to the countershaft and wherein the electric motor (21) is positioned parallel to a single countershaft (33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the countershaft and two stage gear train as taught by Kazu so that the torque can be transferred at different speed ratio using the reduction gear.
 Regarding claim 9, Pritchard /Kazu/ Wetrich teaches the electric axle of claim 1,  Pritchard further discloses wherein the differential is an open differential.
Regarding claim 20, Pritchard /Kazu/ Wetrich teaches the electric axle of claim 1 wherein the differential is an open differential.
Regarding claim 13, Pritchard /Kazu teaches all the elements of the electric axle of claim 12, but fails to disclose wherein the differential input shaft is supported by a bearing nested in the hollow output.
Wetrich teaches a synchronized transmission (fig. 2A) wherein the differential input shaft (172) is supported by a bearing (e.g. 176 and 174) nested in the hollow output shaft (170) shaft so that the input shaft and hollow output shaft can rotate independently. (see col. 7, line 40-45)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard/Kazu to employ the bearing as taught by Wetrich so that the input shaft and hollow output shaft can rotate independently. 
As modified, the electric axle would have the differential input shaft is supported by a bearing nested in the hollow output shaft.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 9453564 B1) in view of in view of Kazu et al. (JP 2017161000 A) 
Regarding claim 12, Pritchard discloses all the elements of the invention of  the electric axle as mentioned in claim 11, Pritchard further discloses wherein a drive gear (46) is formed on the output shaft, and but fails to disclose wherein the output shaft is hollow.
Kazu discloses motor type power unit (fig. 1-4) wherein the output shaft (28) of electric motor (11) is hollow and includes a drive gear (37) formed thereon so that the output shaft of differential gear can be disposed inside the rotor shaft and make the design compact vertically.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the motor hollow shaft as taught by Kazu so that the input shaft can allow the shaft of the disconnect for smooth positive transferring of torque.  
Regarding claim 14, Pritchard /Kazu teaches the electric axle of claim 12, Pritchard further discloses further including half shafts (e.g. 36, 34)  linked to the differential (20) , one of the half shafts (36) passing through the hollow differential input shaft, but fails to disclose one of the half shafts (36) passing through the hollow output shaft.
Kazu further teaches half shafts (e.g. 45, 46) linked to the differential (13), one of the half shafts (46) passing through the hollow output shaft (22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the motor hollow shaft as taught by Kazu so that the input shaft can allow the shaft of the disconnect for smooth positive transferring of torque.  
As modified, the electric axle would have a hollow output shaft, one of the half shafts passing through the hollow output shaft and the two stage gear train includes at least one counter shaft positioned parallel to the output shaft, the counter shaft including a driven gear and the two reduction gears fixed to the countershaft.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 9453564 B1) in view of Wetrich et al. (US 4318305 A) and further in view of Kazu et al. (JP 2017161000 A).
Regarding claim 15, Pritchard teaches an electric axle (10, fig. 1-2) assembly comprising: 
an electric motor (21) having an output shaft (40); wherein a drive gear (46) is formed on thereon;
a two stage gear train (e.g. 15, 17) coupled with the output shaft, the two stage gear train including two reduction gears (15, 17); 
a differential (20); 
a hollow differential input shaft (e.g. 54, 60) splined (col. 3, line 22-40) with the differential wherein the hollow differential input shaft supports driven gears (e.g. 52, 82, 84) that rotate independently (see col. 3, line 22) relative to the hollow differential input shaft and including a sliding dog clutch (19) splined to the hollow differential input shaft selectively engaging the driven gears or maintaining a neutral position wherein the electric motor (21) and gear train (e.g. 15, 17) are disconnected from the differential (20). (see col. 1, line 58-67, col. 2, line 1-5, col. 4, line 37-end, col. 5, line 1-63)
However, Pritchard fails to disclose wherein the output shaft is hollow and wherein the hollow differential input shaft is supported by a bearing nested in the hollow output shaft.
Kazu discloses motor type power unit (fig. 1-4) wherein the output shaft (28) of electric motor (11) is hollow and includes a drive gear (37) formed thereon so that the output shaft of differential gear can be disposed inside the rotor shaft and make the design compact vertically.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the motor hollow shaft as taught by Kazu so that the smooth positive transferring of torque can be achieved at different speed ratio using the reduction gear and the device will be compact vertically.
As modified, the electric axle would have a hollow output shaft.
Wetrich teaches a synchronized transmission (fig. 2A) wherein the differential input shaft (172) is supported by a bearing (e.g. 176 and 174) nested in the hollow output shaft (170) shaft so that the input shaft and hollow output shaft can rotate independently. (see col. 7, line 40-45)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard/Kazu to employ the bearing as taught by Wetrich so that the input shaft and hollow output shaft can rotate independently. 
As modified, the electric axle would have the differential input shaft is supported by a bearing nested in the hollow output shaft.
Regarding claim 16, Pritchard/Kazu/Wetrich teaches the electric axle of claim 15, Pritchard further teaches the electric axle of claim further including half shafts (e.g. 36, 34) linked to the differential (20), one of the half shafts (36) passing through the hollow differential input shaft, but fails to disclose one of the half shafts (36) passing through the hollow output shaft.
Kazu further teaches half shafts (e.g. 45, 46) linked to the differential (13), one of the half shafts (46) passing through the hollow output shaft (22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the motor hollow shaft as taught by Kazu so that the input shaft can allow the shaft of the disconnect for smooth positive transferring of torque.  
Regarding claims 17 and 19, Pritchard/Kazu/Wetrich teaches the electric axle of claim 15, Kazu further discloses wherein the two stage gear train (e.g. 12, 34, 35, 36) includes at least one counter shaft (33) positioned parallel to the output shaft (22), the counter shaft including a driven gear (34) and the two reduction gears (35, 36) fixed to the countershaft and wherein the electric motor (21) is positioned parallel to a single countershaft (33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ the countershaft and two stage gear train as taught by Kazu so that the torque can be transferred at different speed ratio using the reduction gear.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (US 9453564 B1) in view of in view of Kazu et al. (JP 2017161000 A) and Wetrich et al. (US 4318305 A) as set forth in the rejection of claim 1 and further in view of Saari (US 3292456 A)(hereinafter “Saari”).
Regarding claim 10, Pritchard/Kazu/Wetrich teaches the electric axle of claim 1 wherein the differential is an open differential but fails to disclose the differential is a limited slip differential.
Saari discloses a spin limiting differential (20, fig. 8) wherein the differential is a limited slip differential (see claim 14) so that the efficiency of the differential may be selected from a wide range of efficiencies and relatively compact, easy to manufacture, assemble and service. (see col. 2, line 3-11)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pritchard to employ a limited slip differential as taught by Saari so that the torque can be transferred at different speed ratio using the reduction gear.

Remarks and Response
Applicant's arguments filed 05/09/2022 have been fully considered, but these are not persuasive. The  drawing, specification and claim objections previously set forth in the non-final office action mailed on 02/07/2022 have been withdrawn due to the amendment of that claim, drawing and specification.

Response to Arguments
Regarding claims  1, 11, and 15, applicant argues “the Pritchard reference discloses an electric axle assembly. The electric motor is positioned parallel to the differential. The electric motor is not in-line with the differential shaft. There is no disclosure of a hollow output shaft from the electric motor in conjunction with a hollow differential input shaft splined with the differential wherein the differential input shaft is supported by a bearing nested in the hollow output shaft."  This is not persuasive. Kazu reference has been applied for the concept of hollow output shaft of the motor. Pritchard reference cites a torque transfer element 52 which is nothing but the hollow shaft and may freely rotate on a shaft 54. (see col. 3, line 22-23). Moreover, Pritchard clearly shows that the cage 22 of the differential unit 20 may include a shaft section 67 that may be connected with or may be integrally formed with the cage 22. The shaft section 67 may be a tubular hollow shaft that may include a section 68 that may be received within the second segment 60 of the shaft 54. The outside of the section 68 and the inside of the second segment 60 may be splined or otherwise formed so that the shafts 54 and 64 are engaged to rotate together (see col. 3, line 33-40). Wetrich reference has been applied for the concept of  bearing between two shafts. As such the examiner respectfully disagrees.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
LaForce (US 20180216713 A1) teaches an electric transaxle (10, fig. 1) wherein an electric motor (12) having a hollow output shaft 12a) (see para 14). 
Nett  et al. (US 9694662 B2) teaches electric and mechanical drive train wherein the electric motor 2 can be differently positioned such as transverse installation, longitudinal installation and horizontal installation and the advantages over each installation

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655